RENDLEN, Chief Justice,
dissenting.
I respectfully dissent from the Order and Memorandum Opinion of this Court denying the application of Laclede School of Law for modification of this Court’s Rule 8 and for provisional accreditation.
Laclede School of Law was thoroughly evaluated by the Board of Inquiry and its site evaluation team. The Report of the Board of Inquiry, partially in reliance on the site evaluation, concludes:
1. That, based on said site evaluation, the curriculum of Laclede School of Law is comparable to the curricula of law schools accredited by the American Bar Association.
2. That, based on said site evaluation, the school presently has an adequate faculty in terms of quality of instruction. The Board has no way of knowing whether the retention of such a faculty can be insured and would recommend that the faculty have at least one full-time member.
3. That the school has not sought accreditation by the American Bar Association and does not anticipate doing so in the foreseeable future for the reason that it does not have six full-time faculty members, a full-time librarian, a complete law library, and the physical facilities required by the American Bar Association accreditation standards. According to the site evaluation team, the quality of legal education is not substantially impaired for failure to meet these standards because of the quality of the faculty members and access to the law libraries in the St. Louis County Courthouse, the St. Louis Civil Courts Building, and the Missouri Court of Appeals.
4. That, based on said site evaluation, the school has a student body consisting of persons who could be expected to become competent members of the bar. The Board was unable to determine anything specific in the school’s admission policies designed to exclude poorly qualified applicants.
5. That, based on said site evaluation, the school’s standards of grading, attendance, retention, and graduation are comparable to those of law schools accredited by the American Bar Association.
6. That it is in the public interest that accreditation be granted.
7. That, based on said site evaluation, the facilities and resources of the school are adequate under the school’s present circumstances.
The resolution of the Board, based upon the above findings, recommending that provisional accreditation be granted for the 1984-85 and 1985-86 academic years, should be adopted by this Court. The Board’s recommendation that the faculty have at least one full-time member should also be incorporated into this Court’s provisional accreditation.
Because the Board and its site evaluation team have concluded that the curriculum of Laclede School of Law is comparable to the curricula of ABA accredited schools and that the school presently has an adequate faculty in terms of quality of instruction, I cannot agree that the absence of full-time faculty presents a fatal obstacle to the approval of the application, particularly when any perceived deficiency can be rectified by adopting the Board’s suggestion that the faculty have at least one full-time member. Indeed, this Court could grant the provisional accreditation attaching any conditions it finds necessary and reasonable. Faculty may be the heart of an educational institution; however, equally essential to an institution’s vitality and mission is its willingness to undertake critical self-evaluation and periodic review. Lac-lede School of Law has demonstrated its willingness to comply with this Court’s mandates.
The application for provisional accreditation is supported, therefore, not only by the site evaluation and Report of the Board of Inquiry but also by Laclede’s willingness to *86abide by certain conditions for obtaining the provisional accreditation. The school offers to discontinue its operation (1) if one of the accredited schools in Missouri offers evening courses, and (2) if its graduates fail to achieve a sufficient passing rate on the Missouri Bar Examination. Because the school is willing to undergo these conditions and any others imposed by this Court, modification of our Rule 8 and provisional accreditation should be granted so as to provide an additional empirical test of the soundness and capability of the Laclede School of Law to adequately train lawyers.
Finally, the most compelling rationale for granting the provisional accreditation is the demonstrated public need for a law school to serve those aspirants who must work full time to finance their legal education or to support themselves or their family. Laclede School of Law was established to serve only such students and the school fills the void existing in the St. Louis metropolitan area because no other law school offers an evening division. It is not enough to say that financial constraints may prohibit an otherwise qualified and eager student to pursue training in the law and a legal career. It is in the public interest that such students be permitted to study the law and that accreditation be granted. The reasons are two-fold: (1) Because the public desires and deserves to be served by those from all walks of life trained in the law who bring to the profession the insights and experiences of their lives and work in other and related fields and (2) because capable students have attested that without the existence of the Laclede School of Law evening curriculum they could not afford to attend law school. It is worth noting (as did the site evaluation team) that at least two students at Laclede were admitted, and attended, Washington University School of Law but were forced to drop out for economic reasons.
In conclusion, because the public interest requires it and because the curriculum of Laclede is comparable to that of ABA approved schools, the application for provisional accreditation should be granted.